Citation Nr: 0432750	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-01 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the award of VA disability 
benefits, including health care.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 3, 
1967 to May 20, 1970, with periods of absence without leave 
as will be discussed in the following decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 administrative 
decision of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida.  Specifically, in 
that decision, the RO in St. Petersburg, Florida determined 
that the appellant's discharge for his period of service from 
August 1967 to May 1970 constitutes a bar to the payment of 
VA benefits, including health care.  

Following receipt of notification of the November 2001 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claim.  Due to a change in 
address, he filed his substantive appeal with the RO in 
Detroit, Michigan.  At that time, the veteran's 
representative requested that the veteran's claims folder be 
transferred from the RO in St. Petersburg, Florida to the RO 
in Detroit, Michigan.  Further review of the claims folder 
indicates that the veteran's file was permanently transferred 
from the St. Petersburg RO to the Detroit RO in June 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant enlisted in August 3, 1967 for a period of 
two years.  

3.  From October 30 to November 2, 1967 and thereafter from 
February 6 to August 2, 1969, the appellant was designated to 
be on unauthorized absence for 182 days.  

4.  Subsequently, from August 3, 1969 to February 26, 1970, 
the appellant was designated to be on unauthorized absence 
for 208 days.  

5.  Initially, the appellant received a discharge, effective 
May 20, 1970, under conditions other than honorable.  

6.  In August 1978, the character of the appellant's service 
was changed to under honorable conditions.  

7.  The appellant was not insane at the time of the 
commission of any of the offenses that led to his other than 
honorable discharge, and there were no compelling 
circumstances to warrant the prolonged unauthorized absences.  


CONCLUSION OF LAW

The character of the appellant's discharge from service for 
the period from August 3, 1967 to May 20, 1970 is a bar to VA 
benefits, including health care.  38 U.S.C.A. §§ 101(2) & 
(18), 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.360 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect that the appellant enlisted 
into the United States Army in August 3, 1967 for a period of 
two years.  From October 30 to November 2, 1967 and from 
February 6 to August 2, 1969, the appellant was designated to 
be on unauthorized absence for 182 days.  Additionally, from 
August 3, 1969 to February 26, 1970, the appellant was 
designated to be on unauthorized absence for 208 days.  

Initially, the appellant received a discharge, effective 
May 20, 1970, under conditions other than honorable.  
Thereafter, in August 1978, the character of the appellant's 
service was changed to under honorable conditions.  

At the time of the appellant's discharge examination in April 
1970, he denied ever having experienced frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  This evaluation demonstrated that the 
appellant's psychiatric system was normal.  Post-service 
medical records reflect treatment for psychiatric problems 
variously diagnosed as major depression, an unspecified 
adjustment disorder secondary to physical disease, a bipolar 
disorder, and an adjustment disorder with mixed features of 
emotion and conduct between October 1996 and February 2001.  

The appellant asserts that there were extenuating 
circumstances which necessitated his periods of unauthorized 
absence.  Specifically, at the personal hearing conducted 
before a hearing officer at the RO in February 2002, the 
appellant testified that he left the military to come home to 
try to "straighten . . . out" his marriage.  Hearing 
transcript (T.) at 2.  According to the appellant's 
testimony, he tried to get a transfer to a military location 
in Michigan close to his home.  T. at 2.  When this attempt 
proved to be unsuccessful, he went to Michigan on his own and 
did not inform anyone in the military of his location.  
T. at 2-3.  

Analysis

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.12(a) (2004).  The term "discharge or 
release" includes (A)  retirement from the active military, 
naval, or air service, and (B)  the satisfactory completion 
of the period of active military, naval, or air service for 
which a person was obligated at the time of entry into such 
service in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release from 
such period of service at the time of such completion thereof 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(18) (West 2002).  

A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  
38 U.S.C.A. § 5303(b) (West 2002).  38 C.F.R. § 3.12(b) 
(2004).  

Specifically, benefits are not payable where the former 
service member was discharged or released under one of the 
following conditions:  

(1)  As a conscientious objector who 
refused to perform military duty, wear 
the uniform, or comply with lawful order 
of competent military authorities.

(2)  By reason of the sentence of a 
general court-martial.  

(3)  Resignation by an officer for the 
good of the service.  

(4)  As a deserter.  

(5)  As an alien during a period of 
hostilities, where it is affirmatively 
shown that the former service member 
requested his or her release.  

(6)  By reason of a discharge under other 
than honorable conditions issued as a 
result of an absence without official 
leave (AWOL) for a continuous period of 
at least 180 days.  

38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c) 
(2004).  

The bar to benefit entitlement pursuant to 38 C.F.R. 
§ 3.12(c)(6) does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  

(i)  Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful, and 
meritorious and of benefit to the Nation.  

(ii)  Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level, and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.  

(iii)  A valid legal defense exists for 
the absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice.  For purposes of this 
paragraph the defense must go directly to 
the substantive issue of absence rather 
than to procedures, technicalities, or 
formalities.  

38 C.F.R. § 3.12(c)(6) (2004).  

An honorable or general discharge which was issued on or 
after October 8, 1977, by a Discharge Review Board 
(established under 10 U.S.C. § 1553) sets aside regulatory 
bars (those set out in 38 C.F.R. § 3.12(d)) (2004), but not 
the statutory bars (set out in 38 C.F.R. § 3.l2(c) (2004)).  
See 38 C.F.R. § 3.l2 (g) (2004)

Moreover, the health care and related benefits authorized by 
chapter 17 of title 38 U.S.C. shall be provided to certain 
former service persons with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active military, naval, or air service 
in the line of duty.  38 C.F.R. § 3.360(a) (2004).  With 
certain exceptions such benefits shall be furnished for any 
disability incurred or aggravated during a period of service 
terminated by a discharge under other than honorable 
conditions.  Specifically, they may not be furnished for any 
disability incurred or aggravated during a period of service 
terminated by a bad conduct discharge or when one of the bars 
listed in § 3.12(c) applies.  

With this guidance in mind, the Board finds that the 
character of the appellant's discharge for his period of 
service from August 3, 1967 to May 20, 1970 is a bar to VA 
benefits, including health care.  As the Board has discussed 
in this decision, the veteran was absent without official 
leave for more than 180 days during his period of active 
military duty.  As a result, he was discharged under 
conditions other than honorable.  Though his discharge was 
later upgraded to under honorable conditions, it was issued 
after October 8, 1977, by a Discharge Review Board 
established under 10 U.S.C. § 1553 and the statutory bars set 
out in 38 C.F.R. § 3.l2(c) still apply.  See 38 C.F.R. § 3.l2 
(g).  The appellant's discharge was issued as a result of 
AWOL status for a continuous period of at least 180 days, 
benefits are not payable.  38 U.S.C.A. § 5303(a) (West 2002); 
38 C.F.R. § 3.12(c) (2004).  

In this regard, the Board notes that the evidence of record 
does not support a finding that the appellant was insane at 
the time of the unauthorized absences.  Service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disorder.  In fact, at the time of 
the appellant's discharge examination in April 1970, he 
denied ever having experienced frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  Further, this evaluation demonstrated that the 
appellant's psychiatric system was normal.  There is no 
competent evidence that the veteran did not know the 
difference from right and wrong or otherwise exhibited a 
prolonged deviation from normal behavior patterns.  
Consequently, the Board must conclude that the appellant was 
not insane at the time he committed the offenses which 
resulted in his discharge.  See, 38 U.S.C.A. § 5303(b) (West 
2002) and 38 C.F.R. § 3.12(b) (2004) (which stipulate that a 
discharge or release from service under one of the conditions 
specified in 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided).  

Additionally, there were no compelling circumstances to 
warrant the appellant's prolonged unauthorized absences.  In 
this regard, the Board acknowledges that the claims folder 
contains no evidence that the appellant's service, exclusive 
of his period of prolonged AWOL status, could be 
characterized as anything but honest, faithful, and 
meritorious and of benefit to the United States.  
Importantly, however, the appellant's AWOL status involved 
periods totaling more than one year of a two year enlistment 
period.  

Further, the Board acknowledges the appellant's contentions 
that there were extenuating circumstances which necessitated 
his periods of unauthorized absence.  In particular, at the 
February 2002 personal hearing, the appellant testified that 
he left the military to come home to try to "straighten . . 
. out" his marriage and that he had tried to get a transfer 
to a military location in Michigan close to his home.  
T. at 2.  

Significantly, however, when that attempt proved to be 
unsuccessful, the appellant made no further attempts to 
obtain a valid military transfer or even to notify the 
military of his location.  See, T. at 2-3.  Furthermore, 
while the regulations allow for consideration to be given to 
family emergencies or obligations, the claims folder contains 
no evidence that the appellant's particular situation rose to 
such a level as to qualify as an emergency.  Moreover, the 
claims folder contains no evidence supporting a finding of 
the existence of a valid legal defense for the absence which 
would have precluded a conviction for AWOL.  Consequently, 
the Board must conclude that the claims folder contains no 
compelling evidence warranting the appellant's prolonged 
unauthorized absences.  See, 38 C.F.R. § 3.12(c)(6) (2004) 
(which stipulates that the bar to benefit entitlement 
pursuant to 38 C.F.R. § 3.12(c)(6) does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence).  

Also as the Board has previously discussed in this decision, 
health care and related benefits authorized by chapter 17 of 
title 38 U.S.C. may not be furnished for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
§ 3.12(c) applies.  See, 38 C.F.R. § 3.360(a) (2004).  In the 
present case, the appellant's period of active military duty 
was terminated as a result of his AWOL status for a 
continuous period of more than 180 days.  See, 38 C.F.R. 
§ 3.12(c) (2004).  Consequently, health care and related 
benefits authorized by chapter 17 of title 38 U.S.C. may not 
be furnished to the appellant in the present case for any 
disability incurred or aggravated during his period of 
service.  



(CONTINUED ON NEXT PAGE)






ORDER

To the extent that the character of the appellant's discharge 
from service for the period from August 3, 1967 to May 20, 
1970 is a bar to VA benefits, including health care, the 
appeal is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



